Title: Abigail Adams to John Adams, 21 September 1777
From: Adams, Abigail
To: Adams, John


     
      
       Sepbr. 21 1777
      
     
     I immagine before this reaches you some very important Event must take place betwen the two Armies. Affairs on all Sides seem to be workd up to a crisis, How is putting his whole force in action and seems determined to drive or be driven.
     I feel in a most painfull situation between hope and fear, there must be fighting and very Bloody Battles too I apprehend. O! how my Heart recoils at the Idea. Why is Man calld Humane when he delights so much in Blood, Slaughter and devastation; even those who are stiled civilizd Nations think this little Spot worth contending for, even to Blood.
     
     
      Sep 23
     
     We have confused accounts of a Battle at the Northward Last fryday, in which the Enemy were put to flight. God grant it may prove true. Vigorous Exertions now on all sides may prove of the most happy concequence and terminate this cruel War. I long for a decissive Battle—and for peace, an honourable peace. I hope the enemy are as much in our power as you fancy them.
     
     
      Sepbr. 24
     
     Have just read a hand Bill giving a perticuliar account of the engagement, at the Northward. You will have it long before this reaches you. The loss of Ticondoroga has awakened the sleeping Genious of America and call’d forth all her Martial fire, may it never again be lulld to rest till crownd with victory and peace. Good officers will make good Soldiers. Xanthippus, the Lacedaemonian General who had been educated in the Discipline of Sparta, and learnt the Art of War in that renowned and Excellent School, when he was call’d to assist the Carthaginians, who had been defeated in several Battles against the Romans, declared publickly, and repeated it often in the hearing of their officers, that the misfortunes of the Carthaginians were oweing intirely to the incapacity of their Generals, and he proved clearly to the Counsel that by a conduct opposite to the former they would not only secure their dominions but drive the Enemy out of them. Upon his accepting the command of the Carthaginians, the gloomy consternation (says Rolin) which had before seized the whole Army was succeeded by joy and Alacrity. The Soldiers were urgent to be led against the Enemy, in the firm Assurance of being victorious under their new leader and of obliterating the disgrace of former defeats. Xanthippus did not suffer their ardour to cool but led them on to Battle and entirely routed and deafeated the Romans making Regulas their prisoner. That General who a few days before was insolent with Victory, inexorable to the conquerd, and deaf to all their Remonstrances in a few days experienced by the fate of war a sad reverse of fortune.
     This is a case I think very similar to our own, may it prove so in the end. Their are two ways says Rolin of acquiring improvement and instruction, first by ones own experience, and secondly by that of other men. It is much more wise and usefull to improve by other mens miscarriages than by our own.
     We have not yet Received any inteligance from the Southern Army since the accounts of the engagement on the 11th, which must have been very severe upon both sides. You now experience what we sufferd when the Army lay this way. I feel very anxious for their Success. The Suspence which the distance occassions is painfull but still I find very different sensations between having the Enemy at such a distance and having them in my own Neighbourhood. I hope you will all look to your own Safety. As you are not calld to action, kidnapping would be rather dissagreable but were you in the Army I should dispise myself for such a Sentiment—as much as I did a certain Gentleman who was in the Horrours a few days ago upon hearing that General Washington had retreated within six miles of Philadelphia. If How should get possession of that city it would immediately negotiate a peace. I could not help warmly replying, that I did not believe it even tho that should be the case and the General with his whole Army should be cut of. I hoped then that an Army of women would oppose him. Was it not the Sarassens who turnd their Backs upon the Enemy and were slain by their women who were placed behind them for that purpose?
     Your favours of 2d. and 8th. reachd me upon the 20th. Your observations with regard to Luxery are very just, but trade and commerce will always support it. The Necessity of the times will be a temporary restraint upon it, and put us upon seeking Resources among ourselves. An instance of that may be seen in the progress which is made of grinding corn storks and boiling the Liquor into Molasses. Scarcly a Town or parish within 40 miles of us but what have several mills at work, and had the experiment been made a month sooner many thousand Barrels would have been made, no less than 80 have already been made in the small Town of Manchester. It answers very well to distill, and may be boild down to Sugar. There are two mills sitting up in this parish. They have 3 Rollers one with cogs and two smooth, the storks are striped of the leaves and tops so that tis no Robbery upon the cattle, and the juce ground out. Tis said 4 Barrels of juice will make one of Molasses, but in this people differ widely. They have a method of refining it so that it looks as well as the best imported molasses.
     Thus you see we go from Step to Step in our improvements. We can live much better than we deserve within ourselves. Why should we borrow foreign Luxeries. Why should we wish to bring ruin upon our­selves. I feel as content when I have Breakfasted upon milk, as ever I did with Hyson or Suchong.
     Coffe and sugar I use only as a rarity. There are none of these things but I could totally renounce. My dear Friend knows that I could always conform to times and circumstances. As yet I know nothing of hardships. My children have never cried for Bread, nor been destitute of cloathing—nor have the poor or the needy gone empty from my Door whenever it was in my power to assist them.
     Heaven grant that I may continue to receive its Blessings. One of its greatest is that I can subscribe myself wholy Yours.
    